48/2019Case 3: 19- -cv-00434-SMY-GCS DocumefPasds1¢oF\Reeoafesf19 Page 1o0f44 Page ID #7

Home County Home FAQ

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Search this site... Pp
| Attorney Resources | Documents & Forms | Courts |
St, Clair County Circuit Clerk > Courts > Court Records Search
Court Records Search
Criminal Cases | Civil Cases
Person Search =e
Case Number Search jones telly Date of Birth
Attorney Bar Number Search Last name is required. First name and date of birth are optional.
Attorney Account Info
Participant Name | Case Details | Register of Actions
Event Date Event Description Party Type Party Name
6/3/2019 CAL:ASSIGN ORD/STAT CONFERENCE ADMINISTRATION
4/16/2019 (DOC:RECEIPT ADMINISTRATION
4/15/2019 (ORD:ASSIGNMENT ORDER ADMINISTRATION
4/15/2019 JUDGE REASSIGNED ADMINISTRATION
4/8/2019 SUM:SUMMONS RETURNED/SERVED ADMINISTRATION
4/8/2019 SUM:SUMMONS RETURNED/SERVED ADMINISTRATION
4/8/2019 SUM:SUMMONS RETURNED/SERVED ADMINISTRATION
3/18/2019 (DOC:RECEIPT ADMINISTRATION
3/15/2019 |DOC:RECEIPT ADMINISTRATION
3/15/2019 (ASM:12 PERSON JURY FEE ATY PLAINTIFF CUETO LLOYD M
3/15/2019 (ASM:COMPLAINT FILING FEE ATY PLAINTIFF CUETO LLOYD M
3/13/2019 |SUM:SUMMONS ISSUED DEFEND PRO SE COMBE INTERNATIONAL LLC
3/13/2019 |SUM:SUMMONS ISSUED DEFEND PRO SE COMBE PRODUCTS INC
3/13/2019 |SUM:SUMMONS ISSUED DEFEND PRO SE COMBE LABORATORIES INC
3/13/2019 |SUM:SUMMONS ISSUED DEFEND PRO SE COMBE INCORPORATED
3/4/2019 OPN: COMPLAINT FILED ATY PLAINTIFF CUETO LLOYD M

 

 

 

 

 

 

 

 

 

 

 

Email Us #10 Public Square - Belleville, IL 618-277-6600 ©2012 St. Clair County - All Rights Reserved

 

www.circuitclerk.co.st-clair.il.us/courts/Pages/icj.aspx qi
Case 3:19-cv-00434-SMY-GCS Document 1-1 Filed 04/19/19 Page 2o0f44 Page ID #8

IN THE CIRCUIT COURT
TWENTIETH JUDICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS

TELLY JONES,

Plaintiff, CASE NO.: _19L179
Vv.
JURY TRIAL DEMANDED
COMBE INCORPORATED; COMBE
PRODUCTS, INC.; COMBE
LABORATORIES, INC.; and
COMBE INTERNATIONAL LLC
f/k/a COMBE INTERNATIONAL LTD

Defendants.

SUMMONS

To Defendant: Combe Incorporated
By its Registered Agent
The Corporation Trust Company
Corporation Trust Center 1209 Orange St
Wilmington, DE 19801

You are summoned and required to file an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance, in the office of the clerk of this court
within 30 days after service of this summons, not counting the day of service. If you fail to do so,
a judgment by default may be entered against you for the relief asked in the complaint.

E-filing is now mandatory for documents in civil cases with limited exemptions. To efile,
you must first create an account with an e-filing service provider. Visit
hitps://efile.illinoiscourts.gov/ to learn more and to select a service provider. If you need
additional help or have trouble e-filing, visit http://www. illinoiscourts.gov/FAQ/gethelp.asp, or
talk with your local circuit clerk’s office. .

To the officer: This summons must be returned by the officer or other person to whom it
was given for service, with indorsement of service and fees, if any, immediately after service. If
service cannot be made, this summons shall be returned so indorsed. This summons may not be
served later than 30 days after its date.

Page 1 of 2

 

 
Case 3:19-cv-00434-SMY-GCS Documenti1-1 Filed 04/19/19

 
     
 

gh MUMABASTA LEY, Cera Cheeks

3/13/2019.

 

Page 30f 44 Page ID #9

 

Clerk of Court

Plaintiff’ s Attorney:
Lloyd M. Cueto, IL 06292629

Law Office of Lloyd M. Cueto
7110 West Main Street
Belleville, IL 62281

Phone: (618) 277-1554
Facsimile: (618) 277-0962
Email: cuetolm@cuetolaw.com

Date of service , 20.
(to be inserted by officer on copy left with defendant or other person).

Page 2 of 2
Case 3:19-cv-00434-SMY-GCS Document 1-1 Filed 04/19/19 Page 4 of 44 Page ID #10

IN THE CIRCUIT COURT
TWENTIETH JUDICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS

TELLY JONES,

Plaintiff, CASE NO.: 19L179
v.
JURY TRIAL DEMANDED
COMBE INCORPORATED; COMBE
PRODUCTS, INC.; COMBE
LABORATORIES, INC.; and
COMBE INTERNATIONAL LLC
f/k/a COMBE INTERNATIONAL LTD

Defendants.

ame! Smee Se imme ee! eee” ee! Snag” Sage” “See” ame’ See “Se”

SUMMONS

To Defendant: Combe Laboratories, Inc.
By its Registered Agent
CT Corporation System
208 South Lasalle Street, Suite 814
Chicago, IL 60604

You are summoned and required to file an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance, in the office of the clerk of this court
within 30 days after service of this summons, not counting the day of service. If you fail to do so,
a judgment by default may be entered against you for the relief asked in the complaint.

E-filing is now mandatory for documents in civil cases with limited exemptions. To efile,
you must first create an account with an e-filing service provider. Visit
https://efile illinoiscourts.gov/ to learn more and to select a service provider. If you need
additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/FAQ/gethelp.asp, or
talk with your !ocal circuit clerk’s office.

To the officer: This summons must be returned by the officer or other person to whom it
was given for service, with indorsement of service and fees, if any, immediately after service. If
service cannot be made, this summons shall be returned so indorsed. This summons may not be
served later than 30 days after its date.

Page ] of 2
Case 3:19-cv-00434-SMY-GCS Documenti1-1 Filed 04/19/19

Pbk. te. eee

Waa CLAY. Geri tech /

3/13/2019
7 JANICE MENDIOLA

 

 

Page 50f44 Page ID #11

 

Clerk of Court

Plaintiff's Attomey:

Lloyd M. Cueto, IL 06292629
Law Office of Lloyd M. Cueto
7110 West Main Street
Belleville, IL 62281

Phone: (618) 277-1554
Facsimile: (618) 277-0962

Email: cuetolm@cuetolaw.com

Date of service __, 20

(to be inserted by officer on copy left with defendant or other person).

Page 2 of 2

 
Case 3:19-cv-00434-SMY-GCS Document 1-1 Filed 04/19/19 Page 6o0f44 Page ID #12

IN THE CIRCUIT COURT
TWENTIETH JUDICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS

TELLY JONES,

Plaintiff, CASE NO.: 19L179
V.
JURY TRIAL DEMANDED
COMBE INCORPORATED; COMBE
PRODUCTS, INC.; COMBE
LABORATORIES, INC.; and
COMBE INTERNATIONAL LLC
f/k/a COMBE INTERNATIONAL LTD

Defendants.

mee See” emer” Shame’ Steet” Semen” me Somme’ eee’ See” ee

SUMMONS

To Defendant: Combe Products Inc.
By its Registered Agent
The Corporation Trust Company
Corporation Trust Center 1209 Orange St
Wilmington, DE 19801

You are summoned and required to file an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance, in the office of the clerk of this court
within 30 days after service of this summons, not counting the day of service. If you fail to do so,
a judgment by default may be entered against you for the relief asked in the complaint.

E-filing is now mandatory for documents in civil cases with limited exemptions. To efile,
you must first create an account with an e-filing service provider. Visit
https://efile.illinoiscourts.gov/ to learn more and to select a service provider. If you need
additional help or have trouble e-filing, visit http://www. illinoiscourts.gov/FAQ/gethelp.asp, or
talk with your local circuit clerk’s office.

To the officer: This summons must be returned by the officer or other person to whom it
was given for service, with indorsement of service and fees, if any, immediately after service. If
service cannot be made, this summons shall be returned so indorsed. This summons may not be
served later than 30 days after its date.

Page 1 of 2

 
Case 3:19-cv-00434-SMY-GCS Document 1-1 Filed 04/19/19 Page 7of 44 Page ID #13

 
  
  

Pbalaks ton (Gas

WADALAIC A CLAY, Ciera Cioeh /

3/13/2019
ANICE MENDIOLA

  

  
 

 

 

Clerk of Court

Plaintiff's Attorney:

Lloyd M. Cueto, IL 06292629
Law Office of Lloyd M. Cueto
7110 West Main Street
Belleville, HL 62281

Phone: (618) 277-1554
Facsimile: (618) 277-0962

Email: cuetolm@cuetolaw.com

Date of service , 20
(to be inserted by officer on copy left with defendant or other person).

Page 2 of 2
Case 3:19-cv-00434-SMY-GCS Document 1-1 Filed 04/19/19 Page 8 of 44 Page ID #14

IN THE CIRCUIT COURT
TWENTIETH JUDICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS

TELLY JONES,

~ Plaintiff, CASE NO.: _19L179
Vv.
JURY TRIAL DEMANDED
COMBE INCORPORATED; COMBE
PRODUCTS, INC.; COMBE
LABORATORIES, INC.; and
COMBE INTERNATIONAL LLC
f/k/a COMBE INTERNATIONAL LTD

Defendants.

Nome” Somme me Smee! See! Nee! Nee” Ngee eee! “eee! eee” Stee” See ee”

SUMMONS

To Defendant: Combe International LLC f/k/a Combe International LTD
By its Registered Agent
The Corporation Trust Company
Corporation Trust Center 1209 Orange St
Wilmington, DE 19801

You are summoned and required to file an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance, in the office of the clerk of this court
within 30 days after service of this summons, not counting the day of service. If you fail to do so,
a judgment by default may be entered against you for the relief asked in the complaint.

E-filing is now mandatory for documents in civil cases with limited exemptions. To efile,
you must first create an account with an e-filing service provider. Visit
https://efile.illinoiscourts.gov/ to learn more and to select a service provider. If you need
additional help or have trouble e-filing, visit http://www .illinoiscourts.gov/FAQ/gethelp.asp, or
talk with your local circuit clerk’s office.

To the officer: This summons must be returned by the officer or other person to whom it
was given for service, with indorsement of service and fees, if any, immediately after service. If
service cannot be made, this summons shall be returned so indorsed. This summons may not be
served later than 30 days after its date.

Page 1 of 2
Case 3:19-cv-00434-SMY-GCS Documenti1-1 Filed 04/19/19

 
  
  
 
   

   

diblak te May
ahi WANT ACL, Corrs Cort F
bec wy 3/13/2019

(Seal o tua” JANICE MENDIOLA

  

 

Page 90f 44 Page ID #15

 

Clerk of Court

Plaintiff's Attorney:

Lloyd M. Cueto, IL 06292629
Law Office of Lloyd M. Cueto
7110 West Main Street
Belleville, IL 62281

Phone: (618) 277-1554
Facsimile: (618) 277-0962
Email: cuetolm@cuetolaw.com

Date of service , 20

(to be inserted by officer on copy left with defendant or other person).

Page 2 of 2

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 10 of 44 Page ID #16 Filed
lectronically File

Kahalah A. Clay

Circuit Clerk

IN THE CIRCUIT COURT JANICE MENDIOLA

TWENTIETH JUDICIAL CIRCUIT St. lait County

ST. CLAIR COUNTY, ILLINOIS 3/4/2019 2:20 PM

4140865
TELLY JONES, )
)

Plaintiff, ) CASENO.: 19L179
)
v. ) JURY TRIAL DEMANDED
)
COMBE INCORPORATED; COMBE )
PRODUCTS, INC.; COMBE )
LABORATORIES, INC.; and )
COMBE INTERNATIONAL LLC )
f/k/a COMBE INTERNATIONAL LTD )
)
Defendants. )
)
COMPLAINT

Plaintiff, Telly Jones by and through his undersigned counsel, bring this action against
Defendants Combe Incorporated, Combe Products, Inc., Combe Laboratories, Inc., and Combe
International, LLC and allege as follows:

NATURE OF THE ACTION

1. This is an action for damages suffered by Plaintiff Telly Jones as a direct and
proximate result of the Defendants’ negligent and wrongful conduct in connection with the design,
development, manufacture, testing, packaging, promoting, marketing, distribution, labeling,
and/or sale of the hair care products and hair dyes known as Just For Men® and/or other Just For
Men® branded products herein collectively referred to as Just For Men®.

2. Just For Men® hair care products and dyes are manufactured and/or sold by Combe
Incorporated, Combe Products, Inc., Combe Laboratories, Inc., and/or Combe International LLC,
(formerly known as Combe International LTD).

3. Atall times relevant hereto, Just For Men® was designed, developed, manufactured,

tested, packaged, promoted, marketed, distributed, labeled, and/or sold by the Defendants Combe
1

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 110f 44 Page ID #17

Incorporated, Combe Products, Inc., Combe Laboratories, Inc., and/or Combe International LLC.
PARTIES, JURISDICTION, AND VENUE

4, The Plaintiff, Telly Jones, is and was at all times relevant hereto, a citizen of St.
Clair County, Ilinois.

5. Plaintiff Telly Jones shall herein be referred to as “Plaintiff.”

6, Defendant Combe Laboratories, Inc. is an Illinois corporation which has its
principle place of business at 200 Shellhouse Dr., Rantoul, IL 61866.

7. At all times relevant hereto, Defendant Combe Laboratories, Inc. was engaged in
the business of designing, developing, manufacturing, testing, packaging, promoting, marketing,
distributing, labeling, and/or selling Just For Men® hair care and dye products.

8. Upon information and belief, Defendant Combe Laboratories, Inc was specifically
engaged in processing product returns, packaging and repackaging, research, product testing, and
product Shipment for Defendants’ Just for Men® hair care and dye products.

9, Upon information and belief, at all relevant times, Defendant Combe Laboratories,
Inc. was present and doing business in the State of Illinois.

10.  Atall relevant times, Defendant Combe Laboratories, Inc. transacted, solicited, and
conducted business in the State of Illinois and derived substantial revenue from such business.

11. At all times relevant hereto, Defendant Combe Laboratories, Inc. expected or
should have expected that its acts would have consequences within the United States of America,
and the State of Illinois in particular.

12. Defendant Combe Incorporated is a Delaware corporation which has its principle
place of business at 1101 Westchester Ave., White Plains, New York 10604.

13. Atall times relevant hereto the Defendant Combe Incorporated was engaged in the

business of designing, developing, manufacturing, testing, packaging, promoting, marketing,
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 12 of 44 Page ID #18

distributing, labeling, and/or selling Just For Men® hair care and dye products.

14. Upon information and belief, at all relevant times, Defendant Combe Incorporated
was present and doing business in the State of Illinois.

15. At all relevant times, Defendant Combe Incorporated, transacted, solicited, and
conducted business in the States of State of Illinois and derived substantial revenue from such
business.

16. At all times relevant hereto, Defendant Combe Incorporated expected or should
have expected that its acts would have consequences within the United States of America, and the
State of Hlinois in particular.

17. Upon information and belief, Defendant Combe Incorporated is doing business in
the State of Illinois through its subsidiary company, Combe Laboratories, Incorporated.

18. | Defendant Combe Products, Inc. is a Delaware corporation which has its principle
place of business at El Duque Industrial Park Carr. 971 Calle A, Naguabo, Puerto Rico 00718.

19, At all times relevant hereto Defendant Combe Products, Inc. was engaged in the
business of designing, developing, manufacturing, testing, packaging, promoting, marketing,
distributing, labeling, and/or selling Just For Men® hair care and dye products.

20. | Uponinformation and belief, at all relevant times, Defendant Combe Products, Inc.
was present and doing business in the State of Illinois.

21. At all relevant times, Defendant Combe Products, Inc. transacted, solicited, and
conducted business in the State of Illinois and derived substantial revenue from such business.

22.  Atall times relevant hereto, Defendant Combe Products, Inc. expected or should
have expected that its acts would have consequences within the United States of America, and the
State of Illinois in particular.

23. | Defendant Combe International LLC is a Delaware corporation which has its

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 13 0f 44 Page ID #19

principal place of business at 1101 Westchester Ave., White Plains, New York 10604.

24. At all times relevant hereto Defendant Combe International LLC was engaged in
the business of designing, developing, manufacturing, testing, packaging, promoting, marketing,
distributing, labeling, and/or selling Just For Men® hair care and dye products.

25. Upon information and belief, at all relevant times, Defendant Combe International
LLC, formerly known as Combe International LLC, was present and doing business in the State
of Hlinois.

26. Atall relevant times, Defendant Combe International LLC, transacted, solicited,
and conducted business in the State of Illinois and derived substantial revenue from such business.

27. At all times relevant hereto, Defendant Combe International LLC expected or
should have expected that its acts would have consequences within the United States of America,
and the State of Ilinois in particular.

28. Defendants Combe Incorporated, Combe Products, Inc., Combe Laboratories, Inc.,
and Combe International LLC shall herein be collectively referred to as “Defendants.”

29. Plaintiff is further informed, and as more fully set forth below, believes and
therefore alleges that the specifically named Defendants, and each of them, were the alter egos of
the other Defendants, and each of them, in that they purchased, controlled, dominated and operated
each other without any separate identity, observation of formalities or other manner of division.
Additionally, Plaintiff alleges that to continue maintaining the facade of a separateness and
individual existence between the specifically named Defendants, and each of them, does not satisfy
justice.

30. The amount in controversy, exclusive of interest and costs, exceeds the
jurisdictional minimum of this Court.

31. | This Court has personal jurisdiction over the Defendants because they have a

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 140f44 Page ID #20

principal place of business located in Rantoul, Illinois and Defendant Combe Laboratories, Inc.

is incorporated in Illinois and maintains a registered agent for service of process in the State of

Illinois.

32. Upon information and belief, at all times relevant hereto, Combe Defendants act as

one in the business of designing, developing, manufacturing, testing, packaging, promoting,

marketing, distributing, labeling, and/or selling Just For Men® hair care and dye products, under

the direction and control of Combe Incorporated.

33. | This court has personal jurisdiction over all Defendants pursuant to and consistent

with Ilinois statute (735 ILCS 5/2-209) and the Constitutional requirements of Due Process in that

the Defendants, acting through their agents or apparent agents, committed one or more of the

following:

e.

transacted business within the State of Illinois, 735 ILCS 5/2-209(a)(1);
committed a tortious act within the State of Ilinois, 735 ILCS 5/2-209(a)(2)
owned, used, or possessed real estate situated in the State of Illinois, 735 ILCS
5/2-209(a)(3);

made or performed a contract or promise substantially connected with the State
of Illinois, 735 ILCS 5/2-209(a)(7); and/or,

did business in and within the State of Illinois, 735 ILCS 5/2-209(b)(4).

34. This Court’s exercise of jurisdiction over Defendants is permitted by the Ilinois

Constitution and the Constitution of the United States.

35. Defendants marketed, promoted, and sold Just For Men® hair care products and

dyes, including the Just For Men® hair care product that caused the injury described herein,

throughout the State of Ilinois, including St. Clair County, Illinois, under the direction of Combe

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 15o0f 44 Page ID #21

Incorporated. Accordingly, venue is proper in this Court pursuant to 735 ILCS 5/1-108 and 2-101
of the Illinois Code of Civil Procedure.
FACTUAL ALLEGATIONS

DEFENDANTS’ PRODUCTION AND SALE OF JUST FOR MEN® HAIR CARE AND
DYE PRODUCTS

36. Defendants worked together for the unified purpose of developing, designing,
formulating, manufacturing, packaging, labeling, advertising, marketing, instructing on and
warning about, distributing and selling Just For Men® hair care and dye products since at least
1987, Just For Men® is a cosmetic hair care dye intended to improve appearance and alter hair and
facial hair color.

37.  Evenif used as directed, Defendants failed to adequately warn against the negative
effects and risks associated with this product including, but not necessarily limited to, long term
usage and the cumulative effects of long-term usage, all discussed elsewhere in this Complaint.

38. Defendants knew or should have known that Just For Men® products create an
unnecessary risk of burns, scarring, allergic reactions, anaphylactic shock, skin depigmentation,
and other severe injuries with use including, but not limited to, prolonged and cumulative usage.

39, In omitting, concealing, and inadequately providing critical safety information
regarding the use of Just For Men® in order to induce its purchase and use, Defendants engaged in
and continue to engage in conduct likely to mislead consumers including Plaintiff. This conduct is
fraudulent, unfair, and unlawful.

40. Defendants, the self-proclaimed “champions of facial hair,” knew or should have
known that Just For Men® created an increased risk of injury but Defendants failed to disclose to
consumers, including Plaintiff, the risk of injury, rates of adverse reaction, and other problems
known to Defendants.

41. Defendants boast that Just For Men® products are backed by “three decades of
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 16 of 44 Page ID #22

research and have delivered great results over 50 million times” despite the knowledge that
thousands of consumers a year are severely and permanently injured by their Just For Men®
products. Further, this statement is inaccurate, misleading, and not supported by any scientific facts
or knowledge.

42. Defendants knew or should have known that the chemicals in their Just For Men®
products, including, but not limited to, p-Phenylenediamine (herein “PPD”), are associated with
health risks yet, Defendants did not adequately warn consumers, including Plaintiff.

43. Just For Men® is permanent hair coloring which utilizes oxidation in the dying
process.

44. The EPA lists several links between PPD and several acute and chronic injuries
including but not limited to:

a. Severe dermatitis;

b. Renal failure;

c. Acute Contact Dermatitis;

d. Vitiligo;

e. Convulsions and comas; and

f. Eczematoid contact dermatitis;

45. Defendants fail to warn about several of the conditions listed in the preceding
patagraph. To the extent there is any warning as to the conditions listed above, that warning is
inadequate and improperly downplays the substantial risk posed by the product.

46. A 2006 article published in the Journal of Toxicology and Environmental Health
found a link in at least one study between hair dyes and certain cancers including bladder cancer,
non-Hodgkin’s lymphoma, and blood cancers such as myeloma and leukemia.

47, In 2006, PPD was named allergen of the year by the American Contact Dermatitis
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 17 of 44 Page ID #23

Society.
48. PPD is one of five substances listed as a “strong sensitizer” by the Consumer

Product Safety Commission.

49. As defined by 16 CFR 1500.13, “strong sensitizer” substances have a significant

potential for causing hypersensitivity.

50. Throughout Europe PPD is widely known as an “extreme sensitizer.”

51. Defendants place no restrictions concerning cumulative or repeated use of their
products or PPD on their packaging despite the known risks of repeated exposure to their products
and PPD.

52. Defendants knew-or should have known that more than 5% of the population will
have an adverse reaction to PPD, yet, Defendants concealed and withheld this information from
the public.

53. PPD has been linked to severe and sudden allergic reactions including serious skin
irritation, anaphylaxis and even death.

54. Defendants do not properly warn consumers on their product labels, inserts, or
marketing materials that PPD in Just For Men® Products can cause anaphylaxis and death.

55. Defendants knew or should have known about the increased risk created by
cumulative use, but Defendants failed to put instructions or warnings related to such use or the
number of times a person could use their Just For Men® products safely.

56. Although, consistent with 21 U.S.C. 361(a), Defendants instruct users to conduct a
preliminary test to help determine whether a user will have an adverse reaction to Defendants’
product, the preliminary test Defendants recommend and the directions and instructions for its
administration are inadequate.

57. Defendants recommend a self-applied “skin patch test” on a consumer’s arm prior

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 18 of 44 Page ID #24

to use. Defendants recommend this test despite knowing that facial skin is more sensitive and may
react differently than the arm or other parts of the body. Defendants provide no guidelines on how
to test their Just For Men® products on a consumer’s face prior to use.

58. Defendants knew or should have known that their skin patch test is an inadequate
method to determine if a user will have an adverse reaction to PPD.

59. The universal standard for identifying skin allergies, including acute contact
dermatitis to PPD, is the patch test which is administered and monitored by a dermatologist or
similar trained medical professional over 7-10 days.

60. During a patch test, a trained medical professional places small quantity of known
allergens on the patient’s back. The test areas are then covered with special hypoallergenic
adhesive tape, so the patches stay in place undisturbed for 48 hours.

61. | Generally, a patch test administered by a medical professional requires two to three
appointments so that the reactions can be carefully monitored by the dermatologist.

62. Despite the knowledge that more accurate patch tests conducted by trained medical
professionals are done over the course of several days or even weeks, Defendants wrongly and
negligently fail to advise Just For Men ® consumers of the benefits of having a patch test done by
a medical professional. |

63. In December 2007, the European Commission Scientific Committee on Consumer
Products released an Opinion titled “Sensitivity to Hair Dyes ~ Consumer Self Testing.” The
Committee concluded that at home skin tests, given for the purpose of providing an indication as
to whether an individual consumer may or may not have a contact allergy to hair dye chemicals,
were unreliable. The committee specifically found that:

a. Self-Testing leads to misleading and false-negative results thus giving individuals

who are allergic to hair dye substances the false impression that they are not allergic

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 19 of 44 Page ID #25

and not at risk of developing an allergic reaction by dyeing their hair;
b. There is a potential risk that “self-tests” result in induction of skin sensitization to

hair dye substances,

c. The self-test recommendations were not standardized and uncontrolled allowing
for large variations in dose, number of applications, and duration of exposure,

d. False negative results from self-testing are considered to be the largest problem;

e. 48 hours known to be too short as patch test reactions may develop up to seven days
after application;

f. Self-test locations on the arm or behind the ear are not reliable, while patch testing
done on the back is good for reproducibility; and

g. Self-tests are not performed or observed by trained observers.

64, Defendants do not warn or disclose that self-testing, such as the test recommended
by Defendants, is not as effective or reliable as a doctor performed test as described elsewhere in
this Complaint.

65. | Nowhere on their product packaging or inserts, webpage, or marketing materials
do Defendants recommend that consumers undergo a patch test with a dermatologist before using
Just For Men® products.

66. Defendants advise that a consumer “not wash, cover, or disturb the test area for 48
hours.” The burden to comply with Defendants’ version of an allergy test is too high and essentially
unfeasible. The risk of accidental contamination renders the “test” useless.

67. For example, during. Defendants’ version of an allergy test, for two days,
Consumers are unrealistically expected to:

a. Not shower;

b. Not wear long sleeve shirts;

10

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 20 o0f 44 Page ID #26

c. Not accidently rub against anything;
d. Not sweat; and
e. Not close the elbow.

68. Defendants knew or should have known that a percentage of consumers would have
an allergic reaction to their products but fail to advise consumers to undergo proper allergy testing
before using their products.

69. Despite knowing that a certain percentage of the population would have an allergic
reaction to their products, Defendants failed to warn or disclose such rates of reaction to consumers
and the public in general.

70. Defendants knew or should have known that their recommended skin patch test is
inadequate to accurately identify potential reactions to their products.

71. Defendants, knew or should have known that their test was not adequate because:

a. The instructions and directions for use did not disclose that Defendants’ at-home
test was not a substitute for a patch-test administered or monitored by a trained
medical professional and that more accurate results could be obtained by a test
administered by a trained medical professional;

b. The risk that the test would be performed in the wrong area;

c. The risk that the amount of product used would be wrong;

d. The arm is not the appropriate location for a skin allergy test;

e. The risk of false negatives or false positives is high;

f. The area that is tested is not covered or protected during the test; and

g. The risk that the product would be disturbed by clothing or daily activities is high.

72. Consumers, including Plaintiff, detrimentally relied on Defendants’ instructions

and patch test.

ll

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 21 0f 44 Page ID #27

73. Defendants knew or should have known that it is highly unlikely that a consumer
would be able to perform Defendants’ version of the patch test properly and obtain reliable results.

74, In addition, Defendants know or should have known that sensitization to PPD
during a skin patch test is likely to occur in a certain percentage of the population.

75. When sensitization occurs during a patch test, the consumer will havea late reaction
to the PPD more than 48 hours, or not at all, after exposure rendering Defendants testing procedure
useless.

76. Due to sensitization during a patch test, it is possible for consumers to have a
negative skin patch test result and still have a severe reaction to Defendants’ products including
but not limited to Just For Men®.

77. Despite this, Defendants do not warn or disclose the risks of sensitization during a
skin patch test.

78. Defendants provide inadequate instructions on how to combine the Color Base and
Color Developer before application. Defendants use ambiguous words such as “small” and “equal”
parts but provide no tools or methods to measure the actual amount of each chemical or to ensure
that equal amounts are being applied.

79. Defendants provide no instructions on what is meant by a “small” amount of
chemicals leaving the consumer to guess at the proper testing procedure.

80. Without precise measuring tools, it is impossible to determine if “equal” amounts
of each chemical are being mixed for application.

81.  Evenif the product’s patch test was adequate and reliable, which it is not, the vague,
ambiguous, and inadequate instructions for its use render the test inadequate at best and useless at

worst.

82. Defendants fail to warn or disclose the probability that a user will have an adverse

12
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 22 of 44 Page ID #28

reaction to Just For Men®.

83. Defendants spend millions of dollars to advertise nationally via television and
intemet, but do not warn about any adverse reactions on their website or their television
commercials.

84. Defendants do not have any information about adverse reactions or any warning or
precautions in their FAQ section on their website. In fact, their website is completely devoid of
safety information or information related to adverse reactions regarding their Just For Men®
products,

85. There are safer and cheaper alternatives to PPD available to Defendants for use in
Just For Men® products. However, despite the known risks of PPD, Defendants continue to use
PPD in their products.

86. Safer known alternatives include but are not limited to:

a. Henna based hair dyes;
b. Para-toluenediamine sulfate hair dyes, and
c, Other semi-permanent dyes.

87. These safer alternatives greatly decrease or even eliminate the risk of adverse
reactions caused by PPD containing products as discussed in this Complaint. Furthermore, these
alternative formulations also achieve the desired result of dying and/or coloring an individual’s
hair.

88. Defendants fail to warn about or disclose the true nature and extent of the risk of
serious adverse reactions posed by Just For Men® products in the general population of users or
consumers.

89. Defendants also fail to warn or disclose that certain colors of Just For Men®

products contain an increased amount of PPD posing a greater risk of an adverse reaction for

13

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 23 0f 44 Page ID #29

consumers who use those particular colors.

90. Furthermore, Defendants fail to warn or disclose that African American consumers
are at an even higher risk of an acute reaction to PPD than those of Caucasian descent.

91. Indeed, in 2001 a study performed by the Cleveland Clinic concluded that the
sensitization rate of PPD in African American users overall (men and women) was 10.6% versus
4.5% in Caucasians. The study further concluded that the sensitization rate of PPD in African
American men in particular was 21.2% compared to 4.2% in Caucasians.

92. Just For Men® has an unacceptable and unreasonable rate of adverse reaction as to
the general population, which unacceptable and unreasonable rate of adverse reaction is even
higher in certain population groups, such as African American men.

93. Despite knowing that the overall population of consumers were already at an
increased risk of experiencing an adverse reaction to PPD, and that African American men in
particular were five times as likely to experience an adverse reaction to PPD, Defendants
aggressively targeted the African American community in their marketing and advertising. |

94. In addition, other scientific studies have found increased sensitization rates to
predominately dark-haired populations including 11.5% in India and 15.2% in Spain.

95. In fact, PPD is now known as one of, if not the most, common allergens in the
African American population, even rivaling nickel which is the leading cause of Allergic Contact
Dermatitis (“ACD”) in the world.

96. Defendants knew or should have known that consumers were at a greater risk of
experiencing an adverse reaction while using PPD compared to other hair dye products, and
Defendants knew or should have known that consumers with darker hair, including but not limited
to African Americans, were at an even greater risk of experiencing an adverse reaction to PPD.

97. Despite this knowledge, Defendants failed to warn or disclose to their consumers

14

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 240f44 Page ID #30

that they were exposed to a significantly increased risk of suffering an adverse reaction.

98. Defendants also knew or should have known that there is a substantial likelihood
of serious bodily injury when using Just For Men® because it contains PPD. However, Defendants
failed to warn or disclose this to consumers and the public in general.

99. Instead, Defendants represented that their product was safe and effective when used
as directed even though Defendants knew or should have known that their 48-hour allergy test was
flawed and ineffective.

100. Defendants also failed to warn or disclose to consumers and the public in general
that African Americans are more than two times as likely to have a severe reaction to their products
as other consumers, and that African-American men are four to five times more likely to have such
a reaction.

101. Defendants’ warning label for Just For Men® inadequately addresses and warns of
potential adverse health risk associated with the use of the product, as set forth in this Complaint.
Even when such risks are mentioned, they are minimized and downplayed, further reducing the
utility, if any, of the products’ warnings.

102. Defendants actively marketed Just For Men® to consumers knowing that it would
cause serious and severe reactions to consumers and failed to warn or disclose this fact to
consumers and the public in general.

103. Defendants have an internal claims process in place to obtain liability releases and
compensate consumers who are injured by Just For Men® products.

104. Defendants’ claim process is in place to cover up any problems associated with
their Just For Men® products and prevent consumers who are injured from taking legal action.

105. Plaintiff is unaware of a single clinical trial or study performed by Defendants

related to the injury rate and/or safety of any of their Just For Men® products.

15

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 25o0f 44 Page ID #31

106. Defendants have a duty to monitor the safety of their products and it is reasonable
for them to conduct multiple clinical trials and/or studies related to the safety of their Just For
Men® products; however, they have failed to do so.

107. Defendants knew or should have known of the high number of adverse reactions
and injuries related to their Just For Men® products from a multitude of sources, including but not
limited to their internal claims process, making their failure to conduct any studies or clinical trials
particularly egregious.

THE RELATIONSHIP OF THE DEFENDANTS

108. As discussed above, the Defendants engaged in various parts of the process of
manufacturing, distributing, advertising, selling and monitoring Just For Men® at various times,
the precise details of which are known to Defendants, but these Defendants in fact worked jointly
to bring this product to consumers, including Plaintiff.

109. Upon information and belief, for instance, Combe Products, Inc. has long had
primary responsibility for manufacturing Just For Men®, though Combe Laboratories, Inc. has
also manufactured this product.

110. Upon information and belief, for instance, Combe, Inc. has long had primary
responsibility for overseeing the production and marketing of Just For Men®.

111. Upon information and belief, as discussed above, Combe Laboratories, Inc.
additionally processed Just For Men® product returns, packaged and repackaged Just For Men®,
and engaged in research, product testing, and product shipment for Defendants’ Just for Men? hair
care arid dye products.

112. In addition to working together to bring Just For Men® to market, the relationship
of the parties further supports jurisdiction over each Defendant in this Court as the Defendants are

alter egos of each other and the Court may disregard any claimed separate identity of the

16

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 26 of 44 Page ID #32

Defendants.

113. To wit, Combe, Inc. is the parent corporation of the remaining Defendants, though
these three subsidiary entities do not maintain any identities separate and apart from Combe, Inc.,
or each other.

114. Plaintiffs assert upon information and belief that Combe, Inc. controls its
subsidiary corporations such that they are the alter ego of their New York-based parent company.

115. As but one example, upon information and belief, while Chris Combe is the Chief
Executive Officer of Combe, Inc., he is also Chairman of the Board of Combe Laboratories, Inc.,
and President and CEO of Combe Products, Inc..

116. Further, while Douglas McGraime is the titular President of Combe Laboratories,
Inc., he is also an executive officer of each of the other Defendant entities.

117. Plaintiffs further assert upon information and belief that Combe, Inc. controls its
subsidiaries day to day management, in addition to ignoring and failing to follow certain corporate
and accounting formalities.

118. Similarly, Combe Laboratories, Inc. exists for no purpose other than conducting the
business of its parent, Combe, Inc. to bring personal care products such as Just For Men® to
market.

119. Asaresult of the foregoing, this Court may attribute jurisdiction to each Defendant,
including but not limited to Combe, Inc., as the parent of each remaining Defendant, all consistent
with the United States Constitution and Illinois law including but not limited to this State’s long
arm statute.

PLAINTIFF’S USE OF JUST FOR MEN
| 120. Plaintiff, Telly Jones, is and was at all times alleged herein a citizen of the State of

Illinois and currently resides in St. Clair County, Illinois and brings this action in his individual

17
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 27 of 44 Page ID #33

capacity.

121. Plaintiff Telly Jones purchased Just For Men® in or about November 2018 in East
Saint Louis, Illinois. Plaintiff Telly Jones applied Just For Men® as directed in or about November
2018. In or about November 2018, Plaintiff Telly Jones suffered a severe reaction to Just For Men®
including but not limited to redness, swelling, rash, stinging, irritation, oozing and weeping, sores,
itching, burning, infection.

122. Plaintiff Telly Jones’s injuries were so severe, he required emergency medical
treatment which he sought on or about November 12, 2018.

123. Asaresult of his injury sustained after applying Just For Men®, Plaintiff Telly Jones
has permanent skin discoloration.

124. As alleged herein, as a direct and proximate result of Defendants’ negligence and
wrongful conduct, and the unreasonably dangerous and defective characteristics of Just For Men®,
Plaintiff has suffered severe physical injuries. Plaintiff has endured substantial pain, suffering and
embarrassment. Plaintiff has incurred significant expenses for medical care and treatment and will
continue to incur such expenses in the future. Plaintiff has suffered, and will continue to suffer
economic loss, and have otherwise been physically, emotionally and economically injured.
Plaintiff’s injuries and damages are permanent and will continue into the future. Plaintiff seeks
damages from Defendants as alleged herein.

FIRST CAUSE OF ACTION
STRICT PRODUCTS LIABILITY DEFECTIVE MANUFACTURING

 

125. Plaintiff incorporates by reference each and every paragraph of this Complaint as
if fully set forth herein and further alleges as follows:

126. The Just For Men® manufactured, designed, sold, distributed, supplied and/or
placed in the stream of commerce by Defendants, was defective in its manufacture and

construction when it left the hands of Defendants in that it deviated from product specifications

18

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 28 of 44 Page ID #34

posing a serious risk of injury.

127. As a direct and proximate result of Plaintiffs use of Just For Men® as
manufactured, designed, sold, supplied and introduced into the stream of commerce by
Defendants, Plaintiff suffered harm, damages and economic loss and will continue to suffer such
harm.

128. Upon information and belief, one or more “lots” and/or “batches” of Just For Men®
were defective in its manufacture and construction when it left the hands of Defendants in that it
deviated from product specifications posing a serious risk of injury.

129. Upon information and belief, Plaintiff purchased and was injured by one or more
of the “lots” and/or “batches” of Just For Men® that was defectively manufactured by Defendants.

130. Additional information concerning any defective manufacture is in the exclusive
custody and control of the Defendants.

131. Asa direct and proximate result of the foregoing, Plaintiff is entitled to damages
pursuant to the common law and applicable state statutes. Further, Defendants’ actions and
omissions as identified in this Complaint constitute a flagrant disregard for human life.

132. Plaintiff alleged that Defendants manufactured, transferred, sold Just For Men® in
the course of its business, the product was used by Plaintiff in a reasonably anticipated manner,
the Just For Men® was defectively designed and unreasonably dangerous and carried a defective
warning at the time of sale. The defective Just For Men® caused Plaintiff's injuries. The product
was expected to and did reach the Plaintiff without substantial change in its condition.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendants in a sum
in excess of the jurisdictional requirement of this court; for costs herein incurred; and for such
other and further relief as this Court deems just and proper.

SECOND CAUSE OF ACTION
STRICT PRODUCTS LIABILITY DESIGN DEFECT

19

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 29 o0f 44 Page ID #35

133. Plaintiff incorporates by reference each and every paragraph of this Complaint as
if fully set forth herein and further alleges as follows:

134. Defendants are the manufacturers, designers, distributors, sellers, and/or suppliers
of hair care products and hair dyes including Just For Men®.

135. The Just For Men® manufactured and supplied by Defendants was defective in
design or formulation in that, when it left the hands of the Defendants, the foreseeable risks of the
product exceeded the benefits associated with its design or formulation, or it was more dangerous
than an ordinary consumer would expect.

136. The Just For Men® that Plaintiff used had not been materially altered or modified
prior to his use.

137. The foreseeable risks associated with the design or formulation of Just For Men®,
include, but are not limited to, the fact that the design or formulation of Just For Men® is more
dangerous than a reasonably prudent consumer would expect when used in an intended or
reasonably foreseeable manner.

138. Just For Men® is also defectively designed as defined by common law because it
contains the unreasonably dangerous ingredient PPD, though there are reasonably safer, and
effective alternatives to hair dye that do not contain PPD.

139. Just For Men® is also defectively designed because it causes an unreasonably high
rate of adverse dermatological and other reactions in the general populace and to darker skinned
populations, specifically, including African-Americans.

140. Just For Men® is also defectively designed because the patch test selected by
Defendants, and the method by which Defendants have chosen to instruct users to conduct the
patch test, is unreasonable, unsafe, unreliable, and ineffective,

141. Just For Men® is also defectively designed because the patch test, and the method

20

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 30 of 44 Page ID #36

by which Defendants have chosen to instruct users to conduct it, imposes unreasonable and
unrealistic standards on users, greatly limiting the effectiveness of the tests, if any. These problems
include but are not limited to, the unreasonable instruction to leave the tested area of skin
uncovered and undisturbed, when the risk of contamination is unreasonably high.
142. Just For Men® is also defectively designed because its cautions and/or warnings are
inadequate, as set forth in the Complaint, for the following reasons, among others:
a. Just For Men® products fail to warn of the rates of adverse reaction among the
general population and among certain population groups, such as African
Americans;
b. Defendants minimize and downplay those risks associated with Just For Men® hair
dye that they chose to disclose;
c. Just For Men® products fail to advise its users of the benefits of undergoing a patch
test conducted by a medical professional;
d. Just For Men® products fail to display and advise of the product’s risks, proper
use, or need to conduct a patch test in an effective and reasonable manner;
e. Just For Men® products fail to provide adequate or reasonable instructions as
to the use of the patch test included with the product; and
f. Just For Men® products fail to advise users that the patch test, as Defendants
have chosen to instruct users to conduct it, of problems with reliability,
sensitization, and effectiveness, among others problems.
143. As a direct and proximate result of Plaintiff's use of Just For Men® as
manufactured, designed, sold, supplied, marketed and introduced into the stream of commerce by
Defendants, Plaintiff suffered harm, damages and economic loss and will continue to suffer such

harm, damages and economic loss in the future.

21

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 31 of 44 Page ID #37

144. . As a direct and proximate result of the foregoing, Plaintiff is entitled to damages
pursuant to the common law and applicable state statutes. Further, Defendants’ actions and
omissions as identified in this Complaint constitute a flagrant disregard for human life.

145. Plaintiff alleged that Defendants manufactured, transferred, sold Just For Men® in
the course of its business, the product was used by Plaintiff in a reasonably anticipated manner,
the Just For Men® was defectively designed and unreasonably dangerous and carried a defective
warning at the time of sale. The defective Just For Men® caused Plaintiff’s injuries. The product
was expected to and did reach the Plaintiff without substantial change in its condition.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendants in a sum
in excess of the jurisdictional requirement of this court; for costs herein incurred; and for such
other and further relief as this Court deems just and proper.

THIRD CAUSE OF ACTION
STRICT PRODUCTS LIABILTY — DEFECT DUE TO INADEQUATE WARNING

146. Plaintiff incorporates by reference each and every paragraph of this Complaint as
if fully set forth herein and further alleges as follows:

147. The Just For Men® manufactured and supplied by Defendants was defective due to
inadequate waming or instruction because Defendants knew or should have known that the product
created significant risks of serious bodily harm to consumers and they failed to adequately warn
consumers, and/or their health care providers of such risks as follows:

a. Defendants knew or, in the exercise of reasonable care, should have known that
hair care products and dyes such as Just For Men® that are marketed to be used
repeatedly as a cosmetic hair product present a risk of severe reactions and
permanent scarring and other adverse reactions in large numbers;

b. Defendants failed to provide the warning or instruction that a manufacturer

exercising reasonable care would have provided concerning the risk of injuries from

22

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 32 of 44 Page ID #38

148.

use and repeated use of Just For Men®, in light of the likelihood that the product
would cause the harm claimed by Plaintiff and in light of the likely seriousness of
that harm.

Defendants, as manufacturers of Just For Men®, are held to the level of knowledge

of an expert in the field of that type of hair care product, and had a duty to warn its consumers of

the dangers associated with Just For Men® and failed to do so.

149,

Defendants failed to reasonably or adequately warn users of this risks of Just For

Men® for the following reasons, among others:

a.

150.

Just For Men® products fail to warn of the rates of adverse reaction among the
general population and among certain population groups, such as African
Americans; |

Defendants minimize and downplay those risks associated with Just For Men® hair
dye that they chose to disclose;

Just For Men® products fail to advise its users of the benefits of undergoing a patch
test conducted by a medical professional;

Just For Men® products fail to display and advise of the product’s risks, proper
use, or need to conduct a patch test in an effective and reasonable manner,
Just For Men® products fail to provide adequate or reasonable instructions as
to the use of the patch test included with the product; and

Just For Men® products fail to advise users that the patch test, as Defendants
have chosen to instruct users to conduct it, of problems with reliability,
sensitization, and effectiveness, among others problems.

The Just For Men® manufactured and supplied by Defendants was defective due to

inadequate post-marketing warning or instruction because, after Defendants knew or should have

23

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 33 of 44 Page ID #39

known of the risk of serious bodily harm, as set forth herein, from the use of Just For Men®,
Defendants failed to provide an adequate warning to consumers of the product, knowing the 3
product could cause serious injury as set forth herein.

151. Plaintiff read and followed the deficient instructions and directions that were
provided with Defendants Just For Men® products. As a direct and proximate result of Plaintiff's
use of Just For Men® as manufactured, designed, sold, supplied, marketed and introduced into the

stream of commerce by Defendants, Plaintiff suffered harm, damages and economic loss and will

 

continue to suffer such harm, damages and economic loss in the future.

152. Asa direct and proximate result of the foregoing, Plaintiff is entitled to damages
pursuant to the common law and applicable state statutes. Further, Defendants’ actions and !

omissions as identified in this Complaint constitute a flagrant disregard for human life.

153. Plaintiff alleges that Defendants manufactured, transferred, sold Just For Men® in
the course of its business, the product was used by Plaintiff in a reasonably anticipated manner,
the Just For Men® was defectively designed and unreasonably dangerous and carried a defective
warning at the time of sale. The defective Just For Men® caused Plaintiff's injuries. The product
was expected to and did reach the Plaintiff without substantial change in its condition.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendants in a sum
in excess of the jurisdictional requirement of this court; for costs herein incurred; and for such
other and further relief as this Court deems just and proper.

FOURTH CAUSE OF ACTION
STRICT PRODUCTS LIABILTY DUE TO NON-CONFORMANCE WITH
REPRESENTATIONS

154. Plaintiff incorporates by reference each and every paragraph of this Complaint as

if fully set forth herein and further alleges as follows:

155. As set forth in this Complaint, Defendants made multiple material representations

24

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 340f 44 Page ID #40

concerning the safety and effectiveness of Just for Men® hair dye, and minimized and downplayed
those risks they chose to disclose

156. The Just For Men® manufactured and supplied by Defendants was defective in that,
when it left the hands of Defendants, it did not conform to representations made by Defendants
concerning the product.

157. These material misrepresentations made by Defendants are false as evidenced by
the extreme number of adverse reactions to their Just For Men® products by consumers including
but not limited to Plaintiff.

158. As a direct and proximate result of Plaintiff’s use of the Just For Men® and his
reliance on Defendants’ representations regarding the safety of Just For Men®, Plaintiff suffered
harm, damages and economic loss and will continue to suffer such harm, damages and economic
loss in the future.

159, As a direct and proximate result of the foregoing, Plaintiff is entitled to damages
pursuant to the common law and applicable state statutes. Further, Defendants’ actions and
omissions as identified in this Complaint constitute a flagrant disregard for human life.

160, Plaintiff alleges that Defendants manufactured, transferred, sold Just For Men® in
the course of its business, the product was used by Plaintiff in a reasonably anticipated manner,
the Just For Men® was defectively designed and unreasonably dangerous and carried a defective
warning at the time of sale. The defective Just For Men® caused Plaintiff’s injuries. The product
was expected to and did reach the Plaintiff without substantial change in its condition.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendants in a sum
in excess of the jurisdictional requirement of this court, for costs herein incurred; and for such
other and further relief as this Court deems just and proper.

FIFTH CAUSE OF ACTION
NEGLIGENCE

25

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 35o0f 44 Page ID #41

161. Plaintiff incorporates by reference each and every paragraph of this Complaint as
if fully set forth herein and further alleges as follows:

162. Defendants had a duty to exercise reasonable care in the design, manufacture,
testing, marketing and distribution into the stream of commerce of Just For Men®, including a
duty to ensure that Just For Men® did not pose a significantly increased risk of injury to Plaintiff
and other consumers.

163. Defendants failed to exercise reasonable care in the design, manufacture,
testing, marketing and distribution into the stream of commerce of Just For Men®. Defendants
knew or should have known that hair dye that is marketed to be used on a regular basis to improve
cosmetic appearance presents a risk of severe injuries, including burns, weeping, sores, oozing,
scarring and other permanent skin reactions therefore giving rise to pain and suffering,
debilitation, and the need for medical treatment including possible surgery and further
complications, and therefore was not safe for use by Plaintiff or other consumers.

164. Defendants failed to exercise reasonable care in the manner and method by which
it warmed users of the risks associated with use of Just For Men ®, for the reasons set forth in this
Complaint.

165. Defendants failed to exercise reasonable care in the patch test it chose to include
with this product, and further failed to exercise reasonable care in the instructions as to how to
conduct the patch test, all as set forth elsewhere in the Complaint.

166. Despite the fact that Defendants knew or should have known that Just For Men®
could cause severe reactions in consumers and therefore giving rise to pain and suffering,
debilitation, and the need for medical treatment including possible surgery and further
complications, Defendants continued to market Just For Men®as a safe and effective hair dye

167. Despite the fact that Defendants knew or should have known that Just For Men®

26

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 36 of 44 Page ID #42

could cause severe reactions in consumers and therefore giving rise to pain and suffering,
debilitation, and the need for medical treatment including possible surgery and further
complications, Defendants failed to use ordinary care in warning Plaintiff and other consumers
of this risk. |

168. As a direct and proximate result of Defendants’ negligence, Plaintiff has
suffered significant damages, including but not limited to physical injury, pain and suffering and
further treatment and will continue to suffer such damages in the future.

169. In taking the actions and omissions that caused these damages, Defendants were
guilty of malice, oppression and fraud.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendants in a sum
in excess of the jurisdictional requirement of this court; for costs herein incurred; and for such
other and further relief as this Court deems just and proper.

SIXTH CAUSE OF ACTION
BREACH OF EXPRESS WARRANTY

170. Plaintiff incorporates by reference each and every paragraph of this Complaint as
if fully set forth herein and further alleges as follows:

171. Defendants expressly warranted that Just For Men® was a safe and effective hair
dye.

172. Defendants created an express warranty under 810 Ill. Comp. Stat. Ann, 5/2-313
that Just For Men® was a safe and effective hair dye.

173. Defendants expressly warrant that their product is safe and effective and that
Just for Men® products “are backed by over three decades of research and have delivered
great results over 50 million times.”

174. The Just For Men® manufactured and sold by Defendants did not conform to these

express representations because it caused serious injury to Plaintiff when used as recommended

27

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 37 of 44 Page ID #43

and directed.

175. Asa direct and proximate result of Defendants’ breach of warranty, Plaintiff has
suffered harm, damages and economic loss and will continue to suffer such harm, damages and
economic loss in the future.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendants in a sum
in excess of the jurisdictional requirement of this court; for costs herein incurred; and for such
other and further relief as this Court deems just and proper.

SEVENTH CAUSE OF ACTION
BREACH OF IMPLIED WARRANTY

176. Plaintiff incorporates by reference each and every paragraph of this Complaint as
if fully set forth herein and further alleges as follows:

177. At the time Defendants designed, manufactured, marketed, sold, and distributed
Just For Men® for use by Plaintiff, Defendants knew of the use Just For Men® was intended for
and impliedly warranted the product to be of merchantable quality and safe for such use and that
its design, manufacture, labeling and marketing were sufficient.

178. Plaintiff reasonably relied upon the skill and judgment of Defendants as to whether
Just For Men® was of merchantable quality and safe for its intended use and upon Defendants’
implied warranty as to such matters.

179. Contrary to such implied warranty, the Just For Men® was not of merchantable
quality or safe for its intended use, because the product was unreasonably dangerous and defective
as described above.

180. As defined by 810 ILCS 5/2-314, the Just For Men® was not merchantable.

181. Asa direct and proximate result of Defendants’ breach of warranty, Plaintiff has
suffered harm, damages and economic loss and will continue to suffer such harm, damages and

economic loss in the future.

28

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 38 of 44 Page ID #44

WHEREFORE, Plaintiff demands judgment in his favor and against Defendants in a sum
in excess of the jurisdictional requirement of this court; for costs herein incurred; and for such

other and further relief as this Court deems just and proper.

EIGHTH CAUSE OF ACTION
NEGLIGENT REPRESENTATION AND FRAUD

182. Plaintiff incorporates by reference each and every paragraph of this Complaint as
if fully set forth herein and further alleges as follows:

183. As set forth in this Complaint, Defendants made multiple material representations
concerning the safety and effectiveness of Just for Men ® hair dye and minimized and downplayed
those risks they chose to disclose.

184, These material misrepresentations made by Defendants are false as evidenced by
the extreme number of adverse reactions to their Just For Men® products by consumers including
but not limited to Plaintiff.

185. When Defendants made these material representations, they knew that they were
false, and Defendants made the material representations recklessly without any knowledge of their
truth and a positive assertion.

186. Defendants had actual knowledge based upon studies, published reports and
clinical experience that its product, Just For Men® created an unreasonable risk of serious bodily
injury yet Defendants negligently misrepresented to Plaintiff that its hair dyes were safe and met
all applicable design and manufacturing requirements.

187. Defendants made these false, material representations with the intention of
inducing buyers, including Plaintiff, to act by purchasing the Just For Men® by appealing to the

buyers’ desire to improve their appearance.

29

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 39 of 44 Page ID #45

188. Plaintiff acted in justifiable reliance on these material representations made by the
Defendants in that he purchased Just For Men® specifically under the belief that he would provide
the claimed cosmetic benefits if used in the manner directed by the labeling.

189. Asadirect and proximate result of Defendants’ fraudulent and/or negligent actions
and omissions, Plaintiff used Just For Men® and suffered harm, damages and economic loss and
will continue to suffer such harm, damages and economic loss in the future.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendants in a sum
in excess of the jurisdictional requirement of this court; for costs herein incurred; and for such
other and further relief as this Court deems just and proper.

NINTH CAUSE OF ACTION
VIOLATION OF ILLINOIS’ CONSUMER FRAUD AND DECEPTIVE BUSINESS

PRACTICES ACT & UNIFORM DECEPTIVE TRADE PRACTICES ACT

190. Plaintiff incorporates by reference each and every paragraph of this Complaint as
if fully set forth herein and further alleges as follows:

191. Defendants have a statutory duty to refrain from unfair or deceptive acts or trade
practices in the design, development, manufacture, promotion, and sale of Just for Men®.

192. Had the Defendants not engaged in the deceptive conduct described herein, Plaintiff
would not have purchased and/or paid for Just for Men® and would not have incurred related
medical costs.

193. Specifically, Plaintiff was misled by the deceptive conduct described herein.

194. Defendants’ deceptive, unconscionable, or fraudulent representations and material
omissions to consumers, including Plaintiff, constituted unfair and deceptive acts and trade

practices in violation of the state consumer protection statutes listed below.

30

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 40 of 44 Page ID #46

195. Defendants engaged in wrongful conduct while at the same time obtaining, under
false pretenses, substantial sums of money from Plaintiff for Just For Men® that he would not
have paid had Defendants not engaged in unfair and deceptive conduct.

196. Defendants’ actions, as complained of herein, constitute unfair competition or
unfair, unconscionable, deceptive, or fraudulent acts or trade practices in violation of:

a. 815 Ill. Comp. Stat. Ann. §§ 505/1 ef seg. (Consumer Fraud and Deceptive
Business Practices Act); and

b. 815 Ill. Comp. Stat. Ann. §§ 510/1 ef seg. (Uniform Deceptive Trade Practices
Act).

197, Plaintiff was injured by the cumulative and indivisible nature of Defendants’
conduct. The cumulative effect of Defendants’ conduct directed at consumers was to create a
demand for and sell Just For Men®. Each aspect of Defendants’ conduct combined to artificially
create sales of Just For Men®.

198. Consumers relied upon Defendants’ misrepresentations and omissions in
determining which hair dye product to purchase.

199. By reason of the unlawful acts engaged in by Defendants, Plaintiff has suffered
ascertainable loss and damages. |

200. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff was
damaged by paying in whole or in part for Just For Men®

201. As a direct and proximate result of Defendants’ violations of Ilinois’s consumer
protection statutes, Plaintiff has sustained economic losses and other damages for which they are
entitled to statutory and compensatory damages, and declaratory relief, in an amount to be proven

at trial.

31

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 41 of 44 Page ID #47

WHEREFORE, Plaintiff demands judgment in his favor and against Defendants in a sum
in excess of the jurisdictional requirement of this court; for costs herein incurred; and for such

other and further relief as this Court deems just and proper.

TENTH CAUSE OF ACTION
PUNITIVE DAMAGES

202. Plaintiff incorporates by reference each and every paragraph of this Complaint as
if fully set forth herein and further alleges as follows:

203. Atall times material hereto, the Defendants knew or should have known that Just
_ For Men® was inherently more dangerous and prone to injuries.

204, At all times material hereto, the Defendants attempted to misrepresent and did
misrepresent facts concerning the safety and efficacy of Just For Men®.

205. Defendants’ misrepresentation included intentionally withholding material
information from the medical community and the public, including Plaintiff, regarding the safety
of Just For Men®.

206. Notwithstanding the foregoing, Defendants continued to aggressively market Just
For Men®to consumers, including Plaintiff, without disclosing the aforesaid problems and injuries.

207. The Defendants knew that Just For Men® was defective and unreasonably
dangerous nature, as set forth herein, but continued to design, develop, manufacture, market,
distribute and sell it so as to maximize sales and profits at the health and safety of the public,
including Plaintiff, in conscious and/or reckless disregard of the foreseeable harm caused by the
product.

208. Defendants fraudulently, intentionally, and/or recklessly concealed and failed to
disclose to the public, including Plaintiff, the dangers of Just For Men” in order to ensure continued
and increased sales.

209. Defendants’ intentional and/or reckless failure to disclose information deprived

32

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 42 of 44 Page ID #48

Plaintiff of the necessary information to enable Plaintiff to weigh the true risk of using Just For
Men® against the benefits.

210. The aforesaid conduct of Defendants in the design, manufacturing, assembly,
packaging, warning, marketing, advertising, promotion, distribution and sale of Just For Men®
was fraudulent, knowing misconduct, willful and/or conduct undertaken to recklessly and with
conscious disregard for the safety of Plaintiff such as to constitute despicable conduct, and
oppression, fraud and malice, and at all times relevant, such conduct was ratified by the corporate
Defendants herein, thereby entitling Plaintiff to punitive damages in an amount appropriate to
punish and set an example to Defendants, and to deter them from similar conduct in the future.

211. Plaintiff seeks actual and punitive damages from the Defendants as alleged herein
pursuant to all appropriate state statutes and common law. The injuries and damages alleged herein
are permanent and will continue into the future.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendants in a sum
in excess of the jurisdictional requirement of this court; for costs herein incurred; and for such
other and further relief as this Court deems just and proper.

PRESERVATION CLAIMS

212. Plaintiff hereby incorporates by reference all allegations contained in the preceding
paragraphs, as though fully set forth herein.

213. Many States have recently enacted tort reform statutes with “exclusive remedy”
provisions. Courts have yet in full to determine whether these exclusive remedy provisions
eliminate or supersede state common law claims and to what extent. If during the pendency of this
action this court makes any such determination, Plaintiff hereby specifically make claim to and
preserves any State claim based upon any exclusive remedy provision, under any state law this

court may apply, to the extent not already alleged above.

33

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 43 of 44 Page ID #49

214. To the extent that Defendants may claim that one or more of Plaintiff's claims are

barred by the applicable statute of limitations, Plaintiff asserts that the statute of limitations is and

has been tolled by, inter alia, Plaintiff’s discovery that his injuries were caused by Defendants’

defective product and failure to properly and adequately warn of the products’ risks, all as more

fully set forth in this Complaint, after the injury sustained by Plaintiff.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Telly Jones prays for the following relief:

A.

B.

Trial by Jury;

Judgment in favor of Plaintiff and against all Defendants, for all damages in such
amounts as may be proven at trial;

Compensation for non-economic losses, including, but not limited to medical expenses,
disfigurement, pain and suffering, mental anguish and emotional distress, in such
amounts as may be proven at trial;

Punitive and/or exemplary damages in such amounts as may be proven at trial,

Restitution and disgorgement of all revenue that Defendants have obtained through the
manufacture, marketing, and sale of Just For Men®;

Attorney’s fees and costs;
Pre and post-judgment interest; and

Any and all further relief, both legal and equitable, that the court may deem just and
proper.

Dated: February 20, 2019

Respectfully submitted,

/s/Loyd M. Cueto

Lloyd M. Cueto

Law Office of Lloyd M. Cueto, P.C.
7110 West Main Street

Belleville, Illinois 62223
618-277-1554

cuetolm@cuetolaw.com

34

 

 
Case 3:19-cv-00434-SMY-GCS Document1-1 Filed 04/19/19 Page 440f 44 Page ID #50

Christopher Cueto

Law Office of Christopher Cueto, Ltd.
7110 West Main Street

Belleville, Hlinois 62223
618-277-1554

ccueto@cuetolaw.com

JURY DEMAND

Plaintiff demands a trial by jury on all of the triable issues with this Complaint.

35

 

 
